Case 4:20-cv-12690-MFL-DRG ECF No. 21, PageID.1689 Filed 05/28/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DORTHEA JOHNSON, et al.,

      Plaintiffs,                                   Case No. 20-cv-12690
                                                    Hon. Matthew F. Leitman
v.

FCA US, LLC

     Defendant.
__________________________________________________________________/

                ORDER TERMINATING DEFENDANT’S
               MOTION TO DISMISS (ECF No. 10) AS MOOT

      On December 14, 2020, Defendant FCA US, LLC filed a motion to dismiss

the claims brought against it in Plaintiffs’ Class Action Complaint. (See Mot. to

Dismiss, ECF No. 10.) After FCA filed that motion, Plaintiffs filed a First Amended

Class Action Complaint. (See First Am. Compl., ECF No. 14.) And FCA has now

filed a motion to dismiss with respect to the claims raised in that amended pleading.

(See Mot. to Dismiss, ECF No. 16.) Accordingly, FCA’s initially-filled motion to

dismiss is now moot. The Court therefore TERMINATES that motion (ECF No.

10) WITHOUT PREJUDICE AS MOOT.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: May 28, 2021

                                         1
Case 4:20-cv-12690-MFL-DRG ECF No. 21, PageID.1690 Filed 05/28/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
